IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:   SESSIONS OF THE SUPREME         : No. 439 Judicial Administration Docket
         COURT OF PENNSYLVANIA           :
         FOR THE YEAR 2016               :

                                AMENDED ORDER
PER CURIAM:

       AND NOW, this 28th day of May 2015, it is hereby ordered that the order
dated December 19, 2014, listing argument/administrative sessions of the Supreme
Court of Pennsylvania is hereby amended. Sessions shall be held in the year 2016
as follows:

            Philadelphia                   February 4th
            (Administrative Session)

            Philadelphia                   March 7th through March 11th


            Harrisburg                     March 31st
            (Administrative Session)

            Pittsburgh                     April 4th through April 8th

            Harrisburg                     May 9th through May 13th

            Pittsburgh                     June 2nd
            (Administrative Session)

            Philadelphia                   September 12th through September 16th

            Pittsburgh                     October 31st through November 4th

            Harrisburg                     December 5th through December 9th


     Additional argument/administrative sessions may be scheduled as the Court
deems necessary.